                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF NEW YORK


     UNITED STATES OF AMERICA
                                                                 APPLICATION AND
                                                                ORDER OF EXCLUDABLE DELAY

                                 /                                 Case No.
                               vAtE

         The United States of Amerka and the defendant hereby jointly request that the time period from
           7.ITo J'ZO to ^ItahjQ be excluded from the computation ofthe time period within which
         OO an information or indictment must be filed, or(XW)
         ( ) trial ofthe charges against defendant must commence. (XC)
The parties seek the exclusion ofthe foregoing period because
                  they are engaged in plea negotiations, which they believe are likely to result in a disposition ofthis
case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
         ()       they need additional time to prepare for trial due to the complexity of case,
         ( )                                                                                                        '

         The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the planed mles of
this Court adopted pursuant to that Act; and Rule 50(b)ofthe Federal Rules of Criminal Procedure. The defendant
understands that he/she has a right to be tried before a jury within a specified time not counting periods excluded.


Defend                                                           For U.S. Attorney, E.D.N.Y.


Counsel for Defendant


                                        ited States
          Thejoint application ofthe United  Statfs of^erica and the defeyant
                                                                     defe^ant Im/ing be* heard at a proceeding
                                                                              ha/ingbeen
on the date below,the time period                                to                    ^ is hereby excluded in
computing the time within which (L^^Siimformation or indictment must be filed or( )trial must commence. The
Court finds that this exclusion oftime serves the ends ofjustice and outweigh the interests ofthe public and the
defendant in a speedy tn&l for the reasons discussed on the record and because
            ^^fventhe reasonable likelihood that ongoing plea negotiations will result in a disposition ofthis case
without tnaCthe exclusion oftime will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.



          SO ORDERED.

Dated: Brooklyn, N.Yr^                                                  / /f //                    ^^/Xv\\OV^
       CT^c/                                                           ^ LJt
                                                                             nited States
